Exhibit 10.4

 

[ex10-4_001.jpg] 

 

[ex10-4_002.jpg]

 

October 20, 2020

 

Re:Board Member and Chairperson Agreement

 

Dear Mark,

 

GI Dynamics, Inc. (the “Company”) is pleased to confirm the terms of your
appointment as a member of the Company’s board of directors (the “Board”) and as
Chairperson of the Board.

 

The Company recognizes your reputation and experience in areas that relate to
the Company’s business and strategy, and expects that, as a member and
Chairperson of the Board, you will contribute to the success of the Company by
participating in and leading meetings of the Board and providing the Company
with advice and guidance consistent with your roles as a member and Chairperson
of the Board. Board meetings are generally expected to occur up to 4-5 times a
year on a primarily quarterly basis. Board meetings alternate between in-person
and telephonic. Committee meetings largely occur on a telephonic basis.

 

In exchange for your service as a member of the Board and as Chairperson, you
will receive an annual retainer of $75,000, payable in arrears in calendar
quarterly installments of $18,750; such payment for the third quarter of 2020
will be pro-rated based on the date of your appointment as a member of the Board
(i.e., August 10, 2020).

 

The Company will reimburse you for the reasonable out-of-pocket expenses
incurred in attending meetings of the Board and of any committee on which you
may serve upon submission by you of reasonable supporting documentation.

 

You will be issued an option to purchase a number of shares of the Company’s
common stock equal to 0.5% of such common stock that issued and outstanding as
of the date hereof. These option shares shall vest over a 4 year period, with
25% vesting on the first anniversary of the date of grant and the remaining
option shares vesting in equal monthly installments in the 36 months thereafter
(subject to your continued service to the Company as a member of the Board). All
options shall be exercisable at a price per share equal to the fair market value
of the Company’s common stock on the date of grant of the option (as determined
by the Board in accordance with Section 409A of the Internal Revenue Code of
1986, as amended). The options that you receive hereunder shall be subject to
the terms of a non-qualified stock option agreement to be executed by you and
the Company. In the event that the Company is subject to a change in control,
the option shares shall immediately vest and shall be fully exercisable.

 



GI Dynamics, Inc.Board of Directors and Chairperson Offer Letter: Mark D.
Lerdal1

 

 

 

[ex10-4_001.jpg] 

 

[ex10-4_002.jpg]

 

The Company has adopted provisions in its Certificate of Incorporation and
Bylaws to indemnify directors. You and the Company have previously entered into
an Indemnification Agreement, which sets forth the terms and conditions of the
Company’s obligations to indemnify you. For the avoidance of doubt, for the
duration of your service as a director of the Company, and thereafter for so
long as you shall be subject to any pending or possible liability or expense for
which indemnification may be provided in accordance with the Indemnification
Agreement between you and the Company, the Company will use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors’ and officers’ liability insurance providing coverage for
directors and/or officers of the Company that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance.

 

As a member and Chairperson of the Board, you agree to hold in confidence and
trust and to act in a fiduciary manner with respect to all confidential
information provided to you by the Company or other members of the Board. You
acknowledge that the Company and the Board reserves the right to withhold any
information and to exclude you from any portion of a Board meeting if such
information or attendance could reasonably be expected to result in a conflict
of interest with your duties to a third party or adversely affect the
attorney-client privilege between the Company and its counsel.

 

Nothing in this letter or the stock option or Indemnification Agreement should
be construed to interfere with or otherwise restrict in any way the rights of
the Company and the Company’s stockholders to remove any individual from the
Board at any time in accordance with the provisions of applicable law.

 

We hope that you find the foregoing terms acceptable. You may indicate your
agreement and acceptance with these terms by signing and dating this letter in
the space provided below and returning it to the Company.

 

 

GI Dynamics, Inc.Board of Directors and Chairperson Offer Letter: Mark D.
Lerdal2

 

 

 

[ex10-4_001.jpg] 

 

[ex10-4_002.jpg]

 

We look forward to continuing to work with you.

 

  Very truly yours,       /s/ Ginger Glaser   Ginger Glaser   Director

 

Agreed to and Accepted:

 

/s/ Mark Lerdal   Mark D. Lerdal  

 

Dated: 10/21/2020

 

 

 

GI Dynamics, Inc.Board of Directors and Chairperson Offer Letter: Mark D.
Lerdal3

 



 

